Citation Nr: 0604165	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  03-06 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for recurrent cystic cellulitis.


REPRESENTATION

Appellant represented by:	Louisiana Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and M.C.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from September 1980 to May 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which granted service connection and 
assigned a 30 percent disability rating for recurrent cystic 
cellulitis, effective December 11, 2001.  The veteran 
appealed that decision with respect to the 30 percent rating. 

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran claims that he is entitled to a disability rating 
in excess of 30 percent for his service-connected recurrent 
cystic cellulitis.  Unfortunately, the Board finds that 
additional development is needed before it can adjudicate 
this claim.  

At his August 2005 hearing, the veteran essentially testified 
that the symptoms associated with his service-connected 
recurrent cystic cellulitis are more disabling than currently 
evaluated.  He also testified that his disability has 
increased in severity since his last VA examination which was 
conducted in April 2002.  For this, and other reasons set 
forth below, the Board finds that the veteran should be 
scheduled for a contemporaneous VA examination to determine 
the nature and severity of his recurrent cystic cellulitis.

The veteran's disability due to recurrent cystic cellulitis 
was evaluated by analogy to eczema under Diagnostic Code (DC) 
7806.  At the time the veteran filed his claim, a 30 percent 
evaluation was assigned for eczema with constant exfoliation 
or itching, extensive lesions, or marked disfigurement; and a 
50 percent evaluation was assigned for eczema with ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  See 38 C.F.R.       
§ 4.118, DC 7806.

During the course of this appeal, VA issued new regulations 
for evaluating skin disabilities, effective August 30, 2002.  
See 67 Fed. Reg. 49590-49599 (July 31, 2002).  Under the 
revised criteria, a 30 percent rating requires evidence of 
exposure from 20 percent to 40 percent of the entire body or 
20 percent to 40 percent of exposed areas affected; or the 
need for systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during the past 12-month period. 
See 38 C.F.R. § 4.118, DC 7806 (since August 30, 2002)

The highest rating allowable pursuant to this Code, 60 
percent, requires evidence of exposure to more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected; or the need for constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past 12-month period.  Id.

In light of the revised rating criteria, the Board finds that 
the veteran should be afforded an additional VA examination 
to determine whether his recurrent cystic cellulitis meets 
the criteria for a 60 percent disability rating under the 
revised criteria.  See Massey v. Brown, 7 Vet. App. 204 
(1994) (holding that an examination must provide sufficient 
information to rate the disability in accordance with the 
applicable rating criteria). 

In addition, the Board notes that scars can be rated based on 
limitation of function of the affected part.  38 C.F.R. 
§ 4.118, DC 7805.  The record shows that the veteran 
underwent excision and primary closure of the left axillary 
area in February 2003, which appears to have caused 
significant limitation of function of the left shoulder.  For 
instance, an April 2003 VA outpatient treatment record notes 
that the veteran's left shoulder had been frozen since that 
procedure.  It was therefore determined that his 
rehabilitation potential was limited.   However, the Board 
also points out that the veteran injured his left shoulder in 
September 2001, at which time he was diagnosed with a muscle 
strain of the left shoulder.  The Board thus finds that a VA 
examination is required to determine the extent to which the 
veteran's recurrent cystic cellulitis affects limitation of 
function of his left shoulder.  

Finally, the record suggests that VA medical records may be 
available which have not been associated with the claims 
file.  The veteran testified at his hearing that his skin 
condition was being treated at the Shreveport VA Medical 
Center.  However, it does not appear that these records have 
been obtained and considered by the RO, as the most recent VA 
treatment records in the record are dated in 2003.  Thus, the 
RO should obtain these records.  See 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2); see also, Bell v. Derwinski, 2 Vet. 
App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) 
("...an [agency of original jurisdiction's] failure to 
consider records which were in VA's possession at the time of 
the decision, although not actually in the record before the 
AOJ, may constitute clear and unmistakable error.")

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the Shreveport 
VA Medical Center and obtain and 
associate with the claims file all 
outstanding records of treatment 
pertaining to the veteran's skin 
condition dated since 2003.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and extent of his service-
connected recurrent cystic cellulitis.  
The claims file should be made available 
to the examiner for review.  The examiner 
should address whether there is any 
ulceration, extensive exfoliation or 
crusting and, if so, to what extent.  The 
examiner should also determine whether 
any systemic or nervous manifestations 
are present, and whether this condition 
is exceptionally repugnant.  In addition, 
the examiner should state whether this 
disorder affects more than 40 percent of 
the veteran's entire body or more than 40 
percent of exposed areas; or whether he 
requires constant or near-constant 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs during a 
12-month period.  

The examination should also include a 
complete test of the range of motion of 
the veteran's left shoulder, documented 
in degrees.  The examiner should also 
answer the following questions: (a) 
whether the left shoulder exhibits 
weakened movement, excess fatigability, 
incoordination, or pain on movement (if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional loss of motion due to these 
symptoms); and (b) whether pain 
significantly limits functional ability 
during flare-ups or when the joint is 
used repeatedly over a period of time 
(this determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups).

With respect to the scapulohumeral 
articulation, the examiner should 
indicate whether there is (a) favorable 
ankylosis, with abduction possible to 60 
degrees, and the veteran able to reach 
his mouth and head; (b) ankylosis that is 
intermediate between favorable and 
unfavorable; or (c) unfavorable 
ankylosis, with abduction limited to 25 
degrees from the side.  

The examiner should then indicate whether 
any limitation of motion or other 
functional impairment of the veteran's 
left arm is due to his February 2003 
surgery as opposed to his injury in 
September 2001, when he was diagnosed 
with a muscle strain of the left 
shoulder.  A complete rationale should be 
given for all opinions and conclusions 
expressed.

3.  The RO should review the examination 
report to determine if it complies with 
this remand.  If deficient in any manner, 
it should be returned, along with the 
claims file, for immediate corrective 
action.

4.  After undertaking any additional 
development deemed appropriate, and 
giving the appellant full opportunity to 
supplement the record, the RO should then 
readjudicate the issue on appeal.  If the 
benefit sought is not granted in full, 
the veteran and his representative should 
be furnished with a supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

